DETAILED ACTION
Claims 1, 4, 5, and 7-20 are currently pending in this Office action.  Claim 5 is withdrawn as being directed to a non-elected invention.  New claims 18-20 are withdrawn by original presentation for the reasons discussed below.  Claims 2, 3, and 6 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Election/Restrictions
Newly submitted claims 18, 19, and 20 are directed to an invention that lack unity with the invention originally claimed for the following reasons: the new claims 18-20 are drawn to a plasticizer containing terephthalate-based material; and dibenzoate-based material represented by Formula 1, having branched R groups.  The originally presented dibenzoate-based compounds of claim 4 all have unbranched R groups.  The newly presented dibenzoate-based compounds in claim 18 lack unity with those originally presented in claim 4 because Leroy et al. (EP 2810932 A1) at claim 11 discloses diethylene glycol dibenzoate and dipropylene glycol dibenzoate as fast fusing plasticizer.  Thus, the dibenzoate-based compounds of Formula 1 are not new in the art.  The newly presented dibenzoate-based compounds in claims 19 and 20 further lack unity with those originally presented because they a posteriori with those originally presented. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 09/29/2020 and 09/29/2020 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
First, page 5-6 traverses the rejection under 35 U.S.C. 103 over Leroy et al. (EP 2810932 A1) on the basis that “Leroy does not provide a finite number of identified predictable solutions with anticipated success.”  This is not persuasive because Leroy at Examples 6 and 7 in Table 1 specifically exemplifies diisononyl terephthalate and diisodecyl terephthalate as the 1,4-terephthalic acid diester.  [0062] and claim 11 enumerate diethylene glycol dibenzoate and dipropylene glycol dibenzoate as the fast fusing plasticizer.  There are only six types of fast fusing plasticizer disclosed—dialkylene glycol dibenzoates, alkyl benzoates, alkylsulfonic esters of phenol, citrates, tri-octyl phosphates, and tri-aryl phosphates.  Rather than a “near infinite number of combinations” alleged by applicant, Leroy unamibiguously specifies combining diisononyl terephthalate or diisodecyl terephthalate with a very limited number fast-fusing plasticizers, where diethylene glycol dibenzoate and dipropylene glycol dibenzoate are specifically taught as the dialkylene glycol dibenzoate.  As such, one of ordinary skill in the art would have reasonably expected to prepare a plasticizer composition as claimed by selecting a combination of a terephalate-based material as claimed with diethylene glycol dibenzoate and dipropylene glycol dibenzoate.
Pages 6-8 further allege “unexpectedly superior properties […] achieved by the combination of the terephthalate-based material and the dibenzoate-based materials as recited in the claims,” citing to 
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  Tables 1 and 2 of the 04/17/2020 declaration only reflect a composition where the terephthalate-based material is DINTP and the benzoate-based material is DEGDB.  It is unknown whether the observed results can be reasonably extrapolated over all combinations of species and amounts of terephthalate-based material and benzoate-based material encompassed by the present claims.
While not discussed in applicant’s response, the 1.132 declaration filed on 01/21/2021 is similarly deficient because the evidence is not reasonably commensurate in scope with the claims.  While the new evidence focuses in the relative ratio of components, it does not present any data for composition containing DIDTP as plasticizer, dibenzoate-based material other than DEGDB, amounts between 5:5 and 3:7 (when comparing Example 2 and Added Comparative Example A), or amounts between 2:8 and 6:4 (when Comparing Example 4 and Added Comparative Example B). A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven 
As for the 103 rejections over Grass et al. (US 2013/0317153 A1) in view of Arendt et al. (US 5990214 A), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   In this case, the rejection was based upon Grass in view of Arendt, not over Grass or Arendt alone. Grass already teaches a plasticizer composition containing diisononyl terephthalate and a further plasticizer (dibenzoyl ester of glycols) at the claimed ratio; Arendt was combined therewith to teach the species of the dibenzoate-based material.  Nonetheless, as above, page 8 argues that “Grass and Arendt do not render the claimed combination of the terephthalate-based material and the dibenzoate-based material […] obvious because they do not provide a finte number of identified predictable solutions with anticipated success.”  This is not persuasive because, as already stated, Grass already teaches a plasticizer composition containing diisononyl terephthalate and a further plasticizer (dibenzoyl ester of glycols) at the claimed ratio.  As for Arendt, page 9 places undue focus on Col. 2 lines 48-64 of Arendt as additionally included plasticizing additives.  This misses the point of the rejection.  Grass already teaches the combination of diisononyl terephthalate with a dibenzoyl ester of glycols.  Arendt at Col. 4 lines 24, 33-37 explicitly provides that its plasticizer mixture can be used in combination with “plasticizers known to those skilled in the art” for PVC-containing compositions.  The plasticizer of Grass is one known by those skilled in the art.  Therefore, this argument fails.
Pages 9-10 further argues that “the proposed modification [of combining Grass and Arendt” would render the prior art being modified unsatisfactory for its intended purpose.”  While applicant cites to Arendt Col. 3 lines 17-27 for the proposition that Arendt requires “at least 50 percent by weight” of dibenzoate “to maintain its liquid form,” this is taken out of context.  Arendt is directed to a liquid ester composition, the quoted amount at Col. 3 lines 17-27 describes what proportion of the liquid ester composition is a mixture of diethylene glycol dibenzoate and triethylene dibenzoate.  As discussed above, Grass already teaches a plasticizer composition containing diisononyl terephthalate and a further liquid ester composition of Arendt as a whole (e.g., mixture containing at least diethylene glycol dibenzoate and trietylene dibenzoate) is treated as the dibenzoated-based material for the purposes of the 103 rejection.  Thus, Arendt is properly combined with Grass.
As such, the claims as amended would still be unpatentable over at least Leroy or Grass.

Specification
The amendment to claim 1 is inadequate to address the objection to the specification.  Please review the objection and make the requested correction to the specification.
The amendment filed 09/08/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the amended abstract at line 2-3 recites “which includes one or more benzene-based compounds.” This is new matter because the original disclosure does not support the terephthalate- based material nor the dibenzoate-based material including “two or more benzene-based compounds.”
Appropriate correction is required.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The previous rejection of claim 1 as containing new matter under 35 U.S.C. 112(a) is withdrawn in light of the amendment removing previous lines 16-20 from claim 1.
The previous rejection of claims 1 and 4 as being indefinite under 35 U.S.C. 112(b) is likewise withdrawn for this reason.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 at line 2 recites “60:30 to 60:40.”  This is indefinite because it recites the ratio in a non-standard manner.  The numbers in the ratio “60:30” do not add to a total of 100.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4, 7-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leroy et al. (EP 2810932 A1).
With respect to claims 1, 7-11, Leroy at [0057]-[0058] discloses a combination of 5 to 25 parts by mass of a fast fusing plasticizer with 30 to 50 parts by mass of a terephthalic acid diester. [0062] discloses diethylene glycol dibenzoate and dipropylene glycol dibenzoate as fast fusing plasticizers. Examples 6 and 7 respectively disclose diisononyl terephthalate and diisodecyl terephthalate as the 1,4-terephthalic acid diester.
Leroy differs from the present claims only insofar as it discloses a terephthalate-based material and dibenzoate-based material in amounts such that the ratio overlaps the presently claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Leroy discloses amounts of terephthalate-based material and dibenzoate-based material that corresponds to a ratio of 10:1 to 6:5.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a plasticizer composition as claimed since Leroy teaches terephthalate-based material and dibenzoate-based material at a ratio range that overlaps that presently claimed.
With respect to claim 4, Leroy at claim 11 discloses diethylene glycol dibenzoate and dipropylene glycol dibenzoate as fast fusing plasticizer.
With respect to claim 12, Example 6 discloses diisononyl terephthalate as the 1,4-terephthalic acid diester.

With respect to claim 15, Leroy at claim 11 discloses diethylene glycol dibenzoate.
With respect to claim 17, Leroy at claim 11 discloses diethylene glycol dibenzoate and dipropylene glycol dibenzoate.

Claims 1, 4, 7-12, 15, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (US 2013/0317153 A1) in view of Arendt et al. (US 5990214 A).
With respect to claims 1 and 7-12, Grass at claim 8 discloses a plasticizer for a polymer composition, the plasticizer comprising diisononyl terephthalate (DINT) and a further plasticizer, where the ratio of the further plasticizer to DINT is between 1:20 and 2:1. The further plasticizer may suitably be dibenzoic esters of glycols according to [0025]. The plasticizer is applicable for polyvinyl chloride (PVC) polymer containing compositions.
Grass differs from present claim 1 because it does not specify the number of carbon atoms in the
alkylene group of the dibenzoic ester of glycol.
Arendt at Table 16 discloses a plasticizer mixture of diethylene glycol dibenzoate, dipropylene glycol dibenzoate, and triethylene glycol dibenzoate. This plasticizer mixture is advantageous because it remains liquid below the freezing point of the individual constituent esters. Col. 2 lines 9-13. It can be used in combination with known plasticizers in PVC-containing compositions. Col. 4 lines 24, 33-37.
Given that Grass discloses dibenzoic esters of glycols as further plasticizer and the advantages of employing an dibenzoate of formula 1 having 2 to 3 carbons taught by Arendt, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a dibenzoate- based material as presently claimed in order to provide a plasticizer that remains liquid below the freezing point of the individual constituent esters.
With respect to claims 4, 15, and 17, Grass differs from present claim 1 because it discloses dibenzoate ester of glycols as further plasticizer, but does not specify a species of dibenzoate-based compound of present claim 4.

Given that Grass discloses dibenzoic esters of glycols as further plasticizer and the advantages of employing an dibenzoate of formula 1 having 2 to 3 carbons taught by Arendt, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a dibenzoate-

Claims 1, 4, 7-13, 15, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) in view of Chun et al. (WO 2008/140177 A1).
With respect to claims 1 and 7-12, Shen at claim 2 discloses a composite plasticizer comprising a) 20 to 70 weight percent of diethylene glycol dibenzoate, dipropylene glycol, or a mixture thereof as polyol benzoate plasticizer; and b) 20 to 80 weight percent of bis(2-ethylhexyl)terephthalate (DEHTP).  Example 2 is a 50:50 mixture of dipropyleneglycol dibenzoate and DEHTP.
Shen teaches a composite plasticizer containing a terephthalate-based material with a dibenzoate-based material, but differs from the present claims because it i) is silent as to where the terephthalate-based material comprises one or more of the terephthalate-based material species (DINTP, DIDTP, or DPHTP) as claimed; and ii) discloses a terephthalate-based material and dibenzoate-based compound at a ratio that overlaps the presently claimed range.
As to i), Chun at claim 2 teaches a terephthalic ester composition comprising a mixture of: 3 to 77 mol% of di(2-ethylhexyl)terephalate (DEHTP), 20 to 94 mol% of (2-ethylhexyl)(C8-C10 branched alkyl)terephthalate ester, and 3 to 77 mol% of di(C8-C10 branched alkyl)terephthalate ester, where [32]-[33] specify diisononyl terephthalate (DINTP) as the di(C8-C10 branched alkyl)terephthalate ester.  [35] explains that the terephthalic ester composition therein improves tensile strength, heating loss, elongation, age resistance, and weatherability.
Given that Shen and Chun are both directed to terephthalate-based plasticizer compositions and the advantages of employing a terephthalate-based material comprising a terephalate ester having two C10 alkyl groups taught by Chun, it would have been obvious to a person having ordinary skill in the art 
As to ii), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Shen teaches 20 to 80 weight percent of DEHTP mixed with 20 to 70 weight percent of a dibenzoate-based material.  As discussed above, when combined with Chun, the relative content of DINTP to DEHTP is at least 50:50.  The resulting ratio of terephthalic-based material to dibenzoate-based material overlaps the presently claimed range of 80:20 to 50:50.  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to prepare a plasticizer composition having components in the claimed ratio, since Shen in view of Chun teaches a composite plasticizer containing a terephthalate-based material and dibenzoate-based compound at a ratio that overlaps the presently claimed range.
With respect to claims 4, 15, and 17, Shen at claim 1 discloses diethylene glycol dibenzoate, dipropylene glycol, or a mixture thereof as polyol benzoate plasticizer.
With respect to claim 13, Shen is silent as to a terephthalate-based material where the two alkyl groups are each an alkyl group having 10 carbon atoms.
Chun at [33]-[34] explains that the C8-C10 branched alkyl terephthalate-based material is prepared from starting materials that contain a portion of C10 alcohols, which would result in terephthalate-based material having two C10 alkyl groups.  [35] explains that the terephthalic ester composition therein improves tensile strength, heating loss, elongation, age resistance, and weatherability.
Given that Shen and Chun are both directed to terephthalate-based plasticizer compositions and the advantages of employing a terephthalate-based material comprising a terephalate ester having two C10 alkyl groups taught by Chun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a terephthalate-based material wehre .

Claims 1, 4, 7-11, and 13-17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) in view of Lee et al. (US 2014/0096703 A1).
With respect to claims 1, 7-11, 13, 14, and 16, Shen at claim 2 discloses a composite plasticizer comprising a) 20 to 70 weight percent of diethylene glycol dibenzoate, dipropylene glycol, or a mixture thereof as polyol benzoate plasticizer; and b) 20 to 80 weight percent of bis(2-ethylhexyl)terephthalate (DEHTP).  Example 2 is a 50:50 mixture of dipropyleneglycol dibenzoate and DEHTP.
Shen teaches a composite plasticizer containing a terephthalate-based material with a dibenzoate-based material, but differs from the present claims because it i) is silent as to where the terephthalate-based material comprises one or more of the terephthalate-based material species (DINTP, DIDTP, or DPHTP) as claimed; and ii) discloses a terephthalate-based material and dibenzoate-based compound at a ratio that overlaps the presently claimed range.
As to i) Lee at claim 2 discloses a plasticizer composition comprising 5 to 60 weight percent of a plasticizer of Formula 1, 0.1 to 50 weight percent of a plasticizer of Formula 2, and 30 to 85 weight percent of a plasticizer of Formula 3, wherein Formulas 1, 2, and 3 are as follows:

    PNG
    media_image1.png
    184
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    594
    media_image2.png
    Greyscale
.

Given that Shen and Lee are both directed to terephthalate-based plasticizer compositions and the advantages of the terephthalate-based material containing DPHTP taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a terephthalate-based material containing DPHTP as claimed in order to enhance the aging resistance, heat resistance, and tensile strength of resin compositions.
As to ii), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As discussed above, Shen teaches a combination of 20 to 70 weight percent of a dibenzoate plasticizer with 20 to 80 weight percent of a terephthalate-based plasticizer (DEHTP).  When combined with Lee (where the terephalate-based material contains 0.1 to 50 weight percent of DEHTP, and 30 to 85 weight percent of a plasticizer of DPHTP), the corresponding ratio of terephthalic-based material to dibenzoate-based material overlaps the presently claimed range of 80:20 to 50:50.  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to prepare a plasticizer composition having components in the claimed ratio, since Shen in view of Lee teaches a composite plasticizer containing a terephthalate-based material and dibenzoate-based compound at a ratio that overlaps the presently claimed range.
With respect to claims 4, 15, and 17, Shen at claim 1 discloses diethylene glycol dibenzoate, dipropylene glycol, or a mixture thereof as polyol benzoate plasticizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768